Exhibit 10.12

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as January 5, 2009
(the “Effective Date”), by and between AMVAC CHEMICAL CORPORATION, a California
corporation (the “Company”), and TREVOR THORLEY (“Employee”) to set forth the
terms and conditions of the Company’s employment of Employee.

NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

1. Employment.

(a) The Company hereby employs Employee and Employee hereby accepts employment
by the Company pursuant to the terms and conditions of this Agreement.

(b) Employee is engaged by the Company with such title and capacity as set forth
in the Schedule of Responsibilities attached to this Agreement as Schedule “A”
(the “Schedule of Responsibilities”). Employee shall fully, faithfully,
diligently and competently render the services and perform the duties described
in the Schedule of Responsibilities and such other duties not inconsistent
therewith that may be assigned to Employee from time to time by the Company.
Employee shall conform to and comply with the lawful and reasonable directions
and instructions given to Employee by the Company.

(c) Employee shall devote Employee’s full time, attention and energies to the
business of the Company during Company working hours. Employee shall use
Employee’s best efforts to further enhance and develop the best interests and
welfare of the Company. The Company shall be entitled to all of the benefits,
profits and other results arising from or incident to all work, services and
advice of Employee.

(d) Employee shall not be employed or engaged in any other business activity,
whether or not such activity is pursued for gain, profit, or other pecuniary
advantage, without the prior written consent of the Company.

(e) The Company will advise Employee of its corporate rules, policies and
procedures then in effect and as may be amended or adopted by the Company from
time to time in the Company’s sole and absolute discretion (the “Company
Policies”). Employee shall comply with all Company Policies. If there are any
inconsistencies between any term of this Agreement and any of the Company
Policies, this Agreement shall govern and control.

2. Period of Employment. Employee’s employment by the Company shall be for a
period of three (3) years, commencing on the Effective Date and ending not later
than three (3) years after the Effective Date, unless earlier terminated
pursuant to Section 6 of this Agreement (the “Employment Period”).

 

-1-



--------------------------------------------------------------------------------

3. Compensation. For services rendered to and duties performed by Employee for
the Company during the Employment Period pursuant to the terms and conditions of
this Agreement, the Company will offer to Employee such compensation and
benefits specifically set forth in the Compensation Schedule attached to this
Agreement as Schedule “B” (collectively, the “Compensation”).

4. Business Expenses. The Company, pursuant to its Company Policies, will
reimburse Employee for reasonable and necessary expenses incurred within the
scope of Employee’s employment in carrying out Employee’s services and duties
under this Agreement, provided that such expenses are (a) deductible by the
Company to the maximum extent permitted under the relevant rules and regulations
of the Internal Revenue Code, (b) incurred and submitted for reimbursement in
accordance with the Company Policies, and (c) evidenced by itemized and
documented accounting of such expenditures.

5. Withholdings. The Company shall deduct and withhold from all compensation
payable to Employee hereunder, including, without limitation, the Compensation,
all applicable federal, state and local income and employment withholding taxes
and any other amounts required to be deducted or withheld by the Company under
applicable statutes, regulations, ordinances, or orders governing or requiring
the withholding or deduction of amounts otherwise payable as compensation or
wages to Employee.

6. Termination.

(a) Termination for Cause. The Company shall have the right to terminate
Employee’s employment for “Cause” (as defined below) at any time, without prior
notice. In the event of termination of Employee’s employment for Cause, all
rights of Employee (and Employee’s dependents and legal representatives) under
Sections 1, 2 and 3 of this Agreement shall cease as of the date of such
termination. For purposes of this Agreement, termination for “Cause” by the
Company will include a determination made by the Company in its discretion that
Employee:

(1) has been convicted of or pled guilty or nolo contendere to (i) a felony or
misdemeanor involving moral turpitude that is likely to impair Employee’s
ability to perform under this Agreement or otherwise have a significant adverse
effect upon the Company, any of its affiliates, or any of their businesses or
reputations, or (ii) a felony or misdemeanor which results in a term of
incarceration in any correctional institution;

 

-2-



--------------------------------------------------------------------------------

(2) has committed or conspired to commit an act of dishonesty, theft, gross
carelessness, or other misconduct against the Company or any of its affiliates;

(3) has engaged in the use of alcohol during working hours or at any facilities
of the Company or any of its affiliates or has engaged in the use of any illegal
drug or intoxicant, or distributed or conspired to distribute any such
substance, or engaged in the abuse of any prescription drug to the extent that
it may cause damage to the reputation of the Company;

(4) has committed or conspired to commit any act or series of acts that
constitute harassment or discrimination based on an unlawful classification;

(5) has willfully committed or conspired to commit any act or series of acts
without approval by the Company’s Board of Directors which would likely have a
significant adverse effect on the Company, any of its affiliates, or any of
their businesses or reputations;

(6) has engaged in a willful or negligent failure to perform duties or services
for the Company;

(7) has improperly used or disclosed, or conspired to improperly use or
disclose, confidential or proprietary information of the Company or any of its
affiliates; or

(8) has committed any act or omission that constitutes a material breach by
Employee of any of Employee’s obligations or agreements under this Agreement,
but only after the Company has provided notice of such breach to Employee and
Employee fails or refuses to correct such breach within ten (10) days of such
notice; provided, however, that no prior notice is required for any event set
forth in conditions (1) through (7), inclusive, of this Section 6(a).

(b) Termination Due to Death or Disability. If Employee, due to physical or
mental disability or incapacity as determined by the Company in its discretion,
is unable to perform Employee’s duties under this Agreement the Company shall
have the right to terminate Employee’s employment on thirty (30) days’ prior
written notice. If Employee is able to and recommences rendering services and
performing Employee’s duties under this Agreement within such thirty (30)-day
notice period, such notice shall be deemed to have been withdrawn. In addition,
in the event of Employee’s death or disability, Employee or Employee’s personal
representatives, as the case may be, shall be entitled to receive all earned but
unpaid compensation through the date of termination on a pro rated basis.

 

-3-



--------------------------------------------------------------------------------

(c) Termination Without Cause. Notwithstanding anything to the contrary, the
Company shall have the right to terminate Employee’s employment without Cause or
for any or no reason, at any time, effective immediately upon notice to
Employee. If the Company exercises its rights under this Section 6(c) during the
Employment Period and provided that Employee sign a release and waiver
acceptable to the Company in its discretion, the Company will pay to Employee as
severance, an amount equal to the greater of (i) the aggregate annual base
salary for the remainder of the term of employment hereunder, provided that such
amount shall not exceed two (2) years’ base annual salary or (ii) the Employee’s
annual base salary. In the event of termination of Employee’s employment
pursuant to this Section 6(c), all rights of Employee (and Employee’s dependents
and legal representatives) under Sections 1, 2 and 3 of this Agreement shall
cease as of the date of such termination. Notwithstanding anything to the
contrary in the foregoing, severance payment(s) made under this paragraph 6(c)
are intended to be in lieu of, and not in addition to any severance payment made
under the Change-in-Control Severance Agreement attached hereto as Schedule E.
Thus, if Employee qualifies for a severance payment under the Change-in-Control
Severance Agreement, then he shall not be entitled to payment for severance
under this paragraph.

7. Disclosures and Assignment of Rights.

(a) Employee hereby agrees promptly to disclose to the Company and Employee
hereby, without further compensation, assigns and agrees to assign to the
Company or its designees, Employee’s entire right, title, and interest in and to
all designs, trademarks, logos, business plans, business models, business names,
economic projections, product innovations, discoveries, formulae, processes,
manufacturing techniques, trade secrets, customer lists, supplier lists,
inventions, research, improvements, ideas, know-how, patents, service marks, and
copyrightable works (collectively, “Inventions”), including, without limitation,
all rights to obtain, register, perfect and enforce all Inventions, which relate
to Employee’s work for the Company, whether or not during normal working hours,
or which are aided by the use of Company experience, time, material, equipment,
or facilities; it being understood, however, that no rights are hereby conveyed
in Inventions, if any, made by Employee prior to Employee’s employment with the
Company and disclosed pursuant to Section 7(c) of this Agreement.

(b) Employee agrees to perform, during and after the Employment Period, all acts
deemed necessary or desirable by the Company to permit and assist it, at its
reasonable expense, including execution of documents and assistance and
cooperation in legal proceedings, in obtaining and enforcing the full benefits,
enjoyments, rights and title in the items assigned to the Company as set forth
in Section 7(a) of this Agreement.

(c) Except as specifically set forth in the Disclosure of Inventions attached to
this Agreement as Schedule “C” (or if nothing is listed therein), there are no
Inventions that Employee wishes to exclude from the operation of Section 7(a) or
7(b) of this Agreement.

 

-4-



--------------------------------------------------------------------------------

(d) Employee understands, and hereby acknowledges having received notice, that
Sections 7(a) and (b) of this Agreement do not apply to an invention which
qualifies fully under the provisions of California Labor Code Section 2780,
which is substantially set forth in Schedule “D” attached to this Agreement.

8. Conflicts of Interest. Employee recognizes that Employee owes a primary and
fiduciary duty to the Company and that Employee shall not have any interest,
financial or otherwise, direct or indirect, or engage in any business or
transaction of any nature, which is in conflict with the proper and faithful
discharge of Employee’s duties and services as an employee of the Company.
Without limiting the generality of the foregoing, Employee shall not, while
employed by the Company, directly or indirectly:

(a) be employed by or receive any compensation from a customer, supplier or
competitor of the Company or any of its affiliates;

(b) have any ownership or financial interest of any nature in a customer,
supplier or competitor of the Company or an of its affiliates, except where such
ownership is stock in a corporation and consists of less than one percent
(1%) of the outstanding capital stock of the corporation and where such stock is
publicly traded and listed on a recognized stock exchange or actively traded in
the over-the-counter market;

(c) have or participate in any dealings on behalf of the Company with a
customer, supplier or competitor of the Company or any of its affiliates that
employs, or more than five percent (5%) of whose ownership interest is
beneficially held by, Employee’s spouse or any brother, sister, parent, child or
grandchild of Employee or Employee’s spouse, or any person living in Employee’s
household or the spouse of any of the foregoing persons;

(d) engage or participate in any activity, business enterprise, business
opportunity, employment, occupation, consulting, or other business activity
which the Company shall reasonably determine to be, or reasonably planned to be,
in competition with the Company or any of its affiliates, or to interfere with
Employee’s duties as an employee of the Company; or

(e) solicit, accept or receive any gift, (whether in the form of money, service,
loan, hospitality (except for ordinary business meals), thing or promise, or in
any other form) having a value such that it could reasonably be inferred that
the gift was intended to influence Employee, in the performance of Employee’s
duties on behalf of the Company or was intended as a reward for any action on
Employee’s part on behalf of the Company, unless such fact or activity is first
fully disclosed in writing to the Company and the Company first approves in
writing of such fact or activity.

 

-5-



--------------------------------------------------------------------------------

9. Information of Others. Employee certifies and acknowledges that Employee will
not disclose or utilize in Employee’s work with the Company any secret or
confidential information of others (including any prior employers), or any
inventions or innovations of Employee’s own which are not included within the
scope of this Agreement.

10. Confidential Information. The Company and/or one or more of its affiliates
may, from time to time, provide Employee with confidential information,
proprietary information, or trade secrets regarding the Company and/or one or
more of its affiliates, including, without limitation, information regarding
business methods, plan, products, pricing, customer lists, and other
confidential customer information, including, but not limited to, contact names,
purchasing authority(ies), product, know-how and/or customer service
requirements, buying patterns and other proprietary information (collectively,
“Confidential Information”). Except in furtherance of the Company’s business and
without the Company’s prior written consent, Employee shall not, directly or
indirectly, disclose, use, communicate, appropriate, or exploit any Confidential
Information during the Employment Period and thereafter.

11. intentionally omitted

12. Non-Raiding. Employee will not, either during the Employment Period or for a
period of one (1) year thereafter, either directly or indirectly, hire, solicit,
induce or attempt to induce or encourage any of the Company’ employees, agents,
or contractors to cease or limit providing services to the Company. Employee
represents and warrants that Employee’s experience and abilities are such that
compliance with the covenants contained in this Section 12 will not cause any
undue hardship or unreasonable restriction on Employee’s ability to earn a
livelihood.

13. Return of Property. Employee agrees that upon request by the Company, and in
any event upon termination of employment, Employee shall turn over to the
Company all Confidential Information, Inventions, documents, notes, papers, and
other material in whatever media relating to the Company in Employee’s
possession or control, together with all material, documents, notes, pagers, and
other work product in whatever media which is connected with or derived from
Employee’s services to the Company.

14. Remedies. Employee recognizes and acknowledges that a breach of any
provision under Sections 7, 8, 9, 10, 12 and/or 13 of this Agreement could not
reasonably be compensated in damages in an action at law and that the Company
and/or any of its affiliates shall be entitled to injunctive relief obtainable
in a court of competent jurisdiction, which may include, but shall not be
limited to, restraining Employee from rendering any service which would breach
this

 

-6-



--------------------------------------------------------------------------------

Agreement. Notwithstanding the foregoing, no remedy conferred by any of the
specific provisions of this Agreement, including, without limitation, this
Section 14, is intended to be exclusive of any other remedy, and each and every
remedy shall be cumulative and in addition to every other remedy given under
this Agreement now or hereafter existing at law or in equity or by statute or
otherwise. The election of any one or more remedies by the Company and/or any of
its affiliates shall not constitute a waiver of the right to pursue other
available remedies. These obligations shall survive the termination of
Employee’s employment.

15. Arbitration. Except as provided in this Section 15, any and all claims
between Employee and the Company, any of its affiliates and/or any of their
respective directors, officers, employees or agents that arise out of Employee’s
employment, including, without limitation, disputes involving the terms of this
Agreement, Employee’s employment by the Company or the termination thereof,
claims for breach of contract or breach of the covenant of good faith and fair
dealing, and any claims of discrimination or other claims under Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans With Disabilities Act, the California Fair Employment and Housing Act,
or any other federal, state or local law or regulation now in existence or
hereinafter enacted and as amended from time to time concerning in any way the
subject of Employee’s employment with the Company or Employee’s termination,
shall be resolved through final and binding arbitration. The only claims not
covered by this Section 15 are claims for equitable relief for violation of any
provision under Sections 7, 8, 9, 10, 12 and/or 13 of this Agreement and claims
for benefits under the workers’ compensation or unemployment insurance laws,
which will be resolved pursuant to those laws. Notices of requests to arbitrate
a covered claim must be made within the applicable statute of limitations.
Binding arbitration will be conducted in Orange County, California in accordance
with the rules and regulations of the American Arbitration Association (“AAA”).
Discovery may be carried out under the supervision of the arbitrator appointed
pursuant to the rules of the AAA. Employee will be responsible for paying the
same fee to initiate the arbitration that Employee would pay to file a civil
lawsuit. The Company will pay any remaining cost of the arbitration filing and
hearing fees, including the cost of the arbitrator; each side will bear its own
attorneys’ fees, that is, the arbitrator will not have authority to award
attorneys’ fees unless a statutory section at issue in the dispute authorizes
the award of attorneys’ fees to the prevailing party, in which case the
arbitrator has authority to make such award as permitted by the statute in
question.

16. Miscellaneous.

(a) Survival. Sections 1, 2 and 3 of this Agreement, inclusive, shall terminate
upon termination of Employee’s employment with the Company, and all other
provisions of this Agreement shall survive such termination and be enforceable
in accordance with their terms.

 

-7-



--------------------------------------------------------------------------------

(b) Attorneys’ Fees. In the event that an action or proceeding is brought to
enforce any provision under Sections 7, 8, 9, 10, 12 and/or 13 of this
Agreement, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees and costs from the non-prevailing party.

(c) Waiver of Breach. The waiver by the Company of any breach of any provision
herein shall not be binding upon the Company unless in writing signed by the
Company, and shall not constitute a continuing waiver or a waiver of any
subsequent breach by Employee.

(d) Assignment. Neither this Agreement nor any of the parties’ rights and
obligations hereunder may be assigned by a party without the prior written
consent of the other party hereto; provided, however, that the Company may
assign any or all of its rights and obligations under this Agreement to (i) an
affiliate of the Company, or (ii) a surviving entity in connection with a merger
or consolidation involving the Company or a purchase or sale of all or
substantially all of the Company’s assets, so long as such surviving entity
assumes the Company’s obligations under this Agreement.

(e) Entire Agreement; Oral Statement Not Binding. This Agreement taken together
with the offer letter dated as of the date hereof contains the entire agreement
of the parties relating to the subject matter hereof and may not be waived,
changed, modified, extended or discharged orally, but only by agreement
specifically referencing this Agreement that is signed by the party against whom
enforcement of any such waiver, change, modification, extension or discharge is
sought. This Agreement may not be modified or amended unless in writing and
signed by both Employee and the Company, acting through its Chief Executive
Officer or President.

(f) Severability. If any provision of this Agreement as applied to any party or
to any circumstance should be adjudged by a court of competent jurisdiction or
arbitrator, as the case may be, to be void or unenforceable for any reason, the
invalidity of that provision shall in no way affect (to the maximum extent
permissible by law) the application of such provision under circumstances
different from those adjudicated by the court or arbitrator, the application of
any other provision of this Agreement, or the enforceability or invalidity of
this Agreement as a whole. Should any provision of this Agreement become or be
deemed invalid, illegal or unenforceable in any jurisdiction by reason of the
scope, extent or duration of its coverage, then such provision shall be deemed
amended to the extent necessary to conform to applicable law so as to be valid
and enforceable or, if such provision cannot be so amended without materially
altering the intention of the parties, then such provision will be stricken and
the remainder of this Agreement shall continue in full force and effect.

(g) Applicable Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of California without giving
effect to any choice or conflict of law provision or rule (whether of the State
of California or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of California.

 

-8-



--------------------------------------------------------------------------------

(h) Notice. All notices and other communications hereunder shall be in writing
and shall be deemed duly given and delivered if delivered by messenger, or
mailed by registered or certified mail, postage prepaid, return receipt
requested, to the parties at the addresses set forth below (or at such other
addresses for a party as shall be specified by like notice) and shall be deemed
given on the date on which so delivered by messenger or three (3) days following
the date on which so mailed.

 

If to the Company:    4695 MacArthur Boulevard, Suite 1250    Newport Beach,
California 92660    Attn: Chief Executive Officer or President With copy to:   
Attn: General Counsel If to Employee:    [                    ]   
[                                    ], or    at such other last known address
on record with the Company.

(i) Enforceability. This Agreement does not in any way restrict Employee’s right
or the right of the Company to terminate Employee’s employment. This Agreement
inures to the benefit of the permitted successors and permitted assigns of the
Company, and is binding upon Employee’s heirs and legal representatives. No
course of conduct or failure or delay in enforcing any provision of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

(j) Headings. The headings of the sections or subsections in this Agreement are
for convenience only and shall not control or affect the meaning or construction
or limit the scope or intent of any of the provisions of this Agreement.

(k) Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event any ambiguity or question of intent
arises, this Agreement shall be construed as having been drafted jointly by the
parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions
hereof. Any act or series of act required to be performed by the Company under
this Agreement shall be performed on behalf of the Company by its Chief
Executive Officer, President, or other officer duly authorized by the Company’s
Board of Directors.

(l) Facsimile Signatures. This Agreement may be executed by a party’s signature
transmitted by facsimile, and copies of this Agreement executed

 

-9-



--------------------------------------------------------------------------------

and delivered by means of facsimile signatures shall have the same force and
effect as copies hereof executed and delivered with original signatures. The
parties may rely upon facsimile signatures as if such signatures were originals.
A party executing and delivering this Agreement by facsimile shall promptly
thereafter deliver a counterpart signature page of this Agreement containing
said party’s original signature.

(m) Counterparts. This Agreement may be executed by the parties in one or more
counterparts, each of which when so executed shall be an original and all such
counterparts shall constitute one and the same instrument. Confirmation of
execution by electronic transmission of a facsimile signature page shall be
binding upon any party so confirming.

****

[Remainder of page intentionally left blank; signatures follow]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
effective as of the date first written above.

 

“Company” AMVAC Chemical Corporation, a California corporation By:  

 

Name:  

 

Title:  

 

“Employee”

 

TREVOR THORLEY

 

S-1



--------------------------------------------------------------------------------

SCHEDULE “A”

TO EMPLOYMENT AGREEMENT

SCHEDULE OF RESPONSIBILITIES

 

Title:    Chief Operating Officer and Executive Vice President of AMVAC Chemical
Corporation Location:    Employee shall perform the services and duties
principally at the Company’s offices located at 4695 MacArthur Court, Suite
1250, Newport Beach, California 92660, or at such other location or locations as
may be designated by the Company from time to time.

Essential duties and responsibilities – you will be responsible for the overall
day-to-day operations of the Company, including without limitation:

 

  •  

Procurement – ensuring an uninterrupted supply of raw materials, intermediates
and packaging necessary for the manufacture of the Company’s products at optimal
pricing; and establishing strategic alliances with suppliers of key materials.

 

  •  

Manufacturing – overseeing the Company’s manufacturing and formulation plants;
optimizing plant capacity utilization; ensuring high quality of manufactured
products; minimizing production costs and seeking ever higher efficiencies;
reducing freight and logistics costs; and assisting Finance in automating
factory cost accounting

 

  •  

Customer Service, Sales, Marketing, and Product Management – overseeing order
fulfillment and, where needed, streamlining the process; managing the entire
sales force with a focus on improving key customer relationships, establishing
accountability of the sales force (both through periodic reports and the setting
of performance objectives), establishing a strategy for product distribution
through the channels (including push-through, pull-through, program rebates),
motivating and incentivizing sales personnel, improving sales forecasting and
budgeting, and increasing product sales as per the Company’s five year plan;
gathering and using marketing information more effectively; and incorporating
product management more meaningfully into the sales process.

 

  •  

Regulatory – overseeing the registration, re-registration and defense of product
registrations, including generation of data studies, making and defending data
compensation matters, and taking administrative action necessary to continue or
expand product uses.

 

  •  

Research & Development – overseeing the technical support for our manufacturing
support and product support, including chemical and physical testing relating to
synthesis, formulation, packaging, and use of products; ensuring that R&D has
the appropriate resources for its activities, including expansion of space in
L.A., and of the laboratory in Axis, as well as establishing succession plans
for engineers and chemists.

 

A-1



--------------------------------------------------------------------------------

  •  

Administrative – overseeing the administrative function of the Company,
including HR, benefits, insurance renewal, Treasury, and risk management.

 

  •  

Reporting – reporting periodically (i.e., monthly, or more often as needed) to
the CEO on initiatives in your areas of responsibility; and implementing
initiatives of the Board and/or CEO.

 

  •  

Serving as a key member of the Executive Management team, participating in
regular meetings of the team and in the development and review of the Company’s
annual budget, product plans, sales plans, the organic growth matrix and the
Company’s five year business plan.

 

Dated:  

 

   

 

      Company Dated:  

 

   

 

      Employee

 

A-2



--------------------------------------------------------------------------------

SCHEDULE

“B”

TO EMPLOYMENT AGREEMENT

COMPENSATION SCHEDULE

Annual Base Salary: Pursuant to the terms and conditions of this Agreement, the
Company will pay to Employee an annual base salary of Three Hundred Seventy Two
Thousand Dollars ($372,000), payable in accordance with the Company’s
then-existing payroll schedule, policies and procedures. The Company, in its
sole discretion, may otherwise from time to time increase Employee’s salary as
it deems appropriate, but such increases shall have no effect on or alter the
obligations of the Company or other rights of the Employee as provided under
this Agreement.

Restricted Stock Awards: Subject to terms and conditions of the 1994 Stock
Incentive Plan, as amended, of American Vanguard Corporation, a Delaware
corporation (“American Vanguard”), and the execution of a Restricted Stock
Agreement containing terms and conditions by and between Employee and American
Vanguard, on each of the effective date hereof and the first and second
anniversaries thereof (provided Employee is employed by the Company on the grant
date), Employee will be granted the number restricted shares of American
Vanguard Corporation’s Common Stock equal to the quotient (rounded to the
nearest whole number) of $100,000.00 divided by the fair market value of such
stock (as expressed in dollars per share) as of the date of the award. Such
shares will vest in three equal tranches on the first, second and third
anniversary of the award.

Car Allowance: Employee shall be provided a car allowance of One Thousand Five
Hundred Dollars ($1500) per month which amount will be paid to Employee monthly
in full.

Vacation: During the term of the Employment Period, Employee shall be entitled
to a maximum of four (4) weeks of vacation time each calendar year (or a
prorated portion thereof). In the event that Employee is unable or fails to take
the total amount of vacation time authorized herein during any calendar year,
such unused vacation shall not roll over or be credited to the subsequent
year(s), but will be paid out in cash, and the balance of accrued vacation
reduced to zero at the end of such calendar year.

General Benefits: Pursuant to the terms and conditions of this Agreement,
Employee may participate in benefit plans (subject to the provisions of such
plans) and other perquisites which are made generally available to the Company’s
other employees and for which Employee qualifies, including, without limitation:
group health, dental, life, accident and disability insurance; the Company’s
401k plan; flexible spending accounts; and the Company’s Employee Stock Purchase
Plan.

 

B-1



--------------------------------------------------------------------------------

Bonus. Employee may receive a bonus; the eligibility, amount, payment terms and
other conditions of such bonus shall be subject to determination by the
Company’s Board of Directors in its sole and absolute discretion, but which, on
an annual basis will have a target of fifty five percent (55%) of Employee’s
annual base salary.

Change-in-Control Severance. In lieu of the severance provisions set forth in
paragraph 6(c) hereof, Employee shall be entitled to participate in the
severance arrangement for Company executives in the event of a
change-in-control, the terms of which are set forth in Schedule E hereto.

 

Dated:  

 

   

 

  Company Dated:  

 

   

 

  Employee

 

B-2



--------------------------------------------------------------------------------

SCHEDULE “C”

TO EMPLOYMENT AGREEMENT

DISCLOSURE OF INVENTIONS

Except as set forth below, there are no Inventions that I wish to exclude from
the operation of Section 7(a) or 7(b) of this Agreement:

 

     

 

Dated:  

 

    Employee

 

C-1



--------------------------------------------------------------------------------

SCHEDULE “D”

TO EMPLOYMENT AGREEMENT

CALIFORNIA LABOR CODE SECTION 2780

California Labor Code Section 2870 substantially provides:

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his rights in an invention to his
employer shall not apply to an invention that the employee developed entirely on
his or her own time without using the employers equipment, supplies, facilities,
or trade secret information except for those inventions that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

(2) Result from any work performed by the employee for the employer.

(b) To the extent that a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.

 

D-1



--------------------------------------------------------------------------------

SCHEDULE “E”

TO EMPLOYMENT AGREEMENT

FORM OF CHANGE-IN- CONTROL SEVERANCE AGREEMENT

(Attached)



--------------------------------------------------------------------------------

CHANGE OF CONTROL SEVERANCE AGREEMENT

This CHANGE OF CONTROL SEVERANCE AGREEMENT (this “Agreement”), effective as of
                                         (the “Effective Date”), is entered into
by and between American Vanguard Corporation, a Delaware corporation (“American
Vanguard”), and Trevor Thorley (the “Executive”). Capitalized terms used but not
defined in the context of this Agreement are defined in Section 8.

WHEREAS, the Executive provides valuable services as an employee of American
Vanguard or one of its subsidiaries (as applicable, the “Company”); and

WHEREAS, the Company wishes to provide security to the Executive to induce the
Executive to continue to provide services to the Company.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained the value of which is hereby acknowledged, the
Executive and the Company agree as follows:

1. Company Obligation. Subject to the limitations of this Agreement, if, during
the Change of Control Period, there is a Change of Control and the Company shall
terminate the Executive’s employment or the Executive shall terminate his
employment with the Company for Good Reason (either a “Termination”), the
Company shall: (a) pay to the Executive in a single sum within thirty (30) days
after the Termination an amount equal to two (2) times the Executive’s
Compensation; (b) continue to pay Medical and Hospital Benefits for a period of
twenty-four (24) consecutive months beginning with the date of Termination;
(c) provide executive level outplacement assistance benefits; and (d) accelerate
all of the Executive’s options or rights to acquire securities of the Company
that are outstanding immediately prior to the date of a Change of Control,
whether or not then exercisable, so that they automatically become immediately
exercisable in full thereafter. If the Executive’s employment is terminated with
the Company during the Change of Control Period for any reason, excluding a
termination for Good Reason, or if the Company shall terminate the Executive’s
employment due to Cause, death or the Executive’s disability which renders the
Executive unable to perform the essential functions of the position, this
Agreement shall terminate without any obligation of the Company to the Executive
hereunder. If the Executive is offered employment by a successor to the Company
or its business or assets or by its Affiliate or a successor to such Affiliate
or its business or assets on terms and conditions that are reasonably comparable
to the Executive’s terms and conditions of employment with the Company
(including this Agreement), the Company shall not have an obligation hereunder
to the Executive. If any payment under this Agreement, either alone or together
with any other payment, benefit or transfer of property which the Executive
receives or has a right to receive from the Company or its Affiliate (the “Total
Payments”), would constitute a nondeductible “excess parachute payment” (as
defined in Section 280G of the Internal Revenue Code of 1986, amended (the
“Code”)) or nondeductible “employee remuneration” under

 

1



--------------------------------------------------------------------------------

Section 162(m) of the Code, such payment under this Agreement shall be reduced
to the largest amount as will result in no portion of the payment under this
Agreement being such a nondeductible payment under the Code. The Company agrees
to undertake such reasonable efforts as it may determine in its sole discretion
to prevent any payment under this Agreement from constituting a nondeductible
payment, provided the Company is not obligated to incur additional cost in order
to make a payment nondeductible. The determination of any reduction under the
preceding sentences shall be made by the Company in good faith, and such
determination shall be binding on the Executive. The reduction provided by the
fifth sentence of this Section 1 shall apply only if, after reduction for any
applicable federal excise tax imposed by Section 4999 of the Code and federal
income tax imposed by the Code, the total payment accruing to the Executive
would be less than the amount of the Total Payments as reduced under said fifth
sentence and after reduction for federal income taxes. Notwithstanding anything
herein to the contrary, the parties intend that no amount payable to the
Executive hereunder shall be subject to the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended, and this Agreement shall be
interpreted and administered accordingly.

2. Executive Obligation. As condition of the Company’s performance of its
obligations under Section 1, the Executive shall execute and deliver to the
Company a written agreement, in form and substance reasonably satisfactory to
the Company, releasing the Company and its representatives, agents and advisors
from all past, then-current and future claims and liabilities, whether known or
unknown, that the Executive may have.

3. Other Benefits. Nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any other plan, program,
policy, practice, contract or agreement of or with the Company or its Affiliate
for which the Executive is a party or may qualify (collectively, the “Other
Benefits”), nor shall anything in this Agreement limit or otherwise affect the
rights of the Company or the Executive under any Other Benefits. Any amounts
payable or rights or benefits furnished to the Executive under any Other
Benefits existing at or subsequent to the Termination shall be payable in
accordance with the terms of such Other Benefits and without regard to this
Agreement, except as explicitly modified by this Agreement; provided, however,
that to the extent the amounts payable or rights or benefits furnished to the
Executive under such Other Benefits exceed or are more favorable to the
Executive than this Agreement, such Other Benefits shall govern and control.
Amounts payable or in respect of this Agreement shall not be taken into account
with respect to any other employee benefit plan or arrangement except to the
extent otherwise expressly provided in such other plan or arrangement.

4. Mitigation. The Executive shall not be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under this Agreement, and the amounts payable under this Agreement
shall not be reduced whether or not the Executive obtains other employment. The
Company’s obligation to make the payment provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others.

 

2



--------------------------------------------------------------------------------

5. Successors.

(a) This Agreement is personal to the Executive and shall not be assignable by
the Executive. This Agreement shall inure to the benefit of and be enforceable
by the Executive’s legal representatives, including the Executive’s executor,
trustee or administrator.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement.

 

3



--------------------------------------------------------------------------------

6. Resolution of Disputes. Any dispute related to the interpretation or
enforcement of this Agreement shall be enforceable only by arbitration in Orange
County, California (or such other metropolitan area to which the Company’s
principal executive officers may be relocated if such relocation does not result
in Good Reason for the Executive to terminate employment), in accordance with
the commercial arbitration rules then in effect of the American Arbitration
Association, before a panel of three arbitrators, one of whom shall be selected
by the Company, the second of whom shall be selected by the Executive and the
third of whom shall be selected by the other two arbitrators. In the absence of
the American Arbitration Association, or if for any reason arbitration under the
arbitration rules of the American Arbitration Association cannot be initiated,
or if one of the parties fails or refuses to select an arbitrator, or if the
arbitrators selected by the Company and the Executive cannot agree on the
selection of the third arbitrator within seven days after such time as the
Company and the Executive have each been notified of the selection of the
other’s arbitrator, the necessary arbitrator or arbitrators shall be selected by
the presiding judge of the court of general jurisdiction in the metropolitan
area where arbitration under this Section would otherwise have been conducted.
The arbitrators shall award to the Executive his reasonable legal fees and
expenses in connection with any arbitration proceeding hereunder if (i) the
arbitration is commenced by the Company and the Company has no reasonable basis
for initiating such proceeding, or (ii) the arbitration is commenced by the
Executive and the Executive prevails on the Executive’s claim in the arbitration
proceeding. The arbitrators shall award to the Company its legal fees and
expenses incurred in connection with any arbitration proceeding hereunder if the
arbitration proceeding is commenced by the Executive, and the Executive has no
reasonable basis for initiating such proceeding. The parties agree that the
arbitration panel shall construe this Section 6 to determine whether either
party is entitled to recover its cost and fees hereunder. Any award entered by
the arbitrators shall be formal, binding and nonappealable and judgment may be
entered thereon by any party in accordance with applicable law in any court of
competent jurisdiction. This arbitration provision shall be specifically
enforceable.

7. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of California, without reference to principles of conflict of
laws. The headings or captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

 

4



--------------------------------------------------------------------------------

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

c/o Company address below

If to the Company:

American Vanguard Corporation

4695 MacArthur Court, Suite 1250

Newport Beach, California 92660

Attention:        Chairperson of the Compensation Committee

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

(e) The Executive and the Company acknowledge that, except and only as may
otherwise be provided under any other written agreement between the Executive
and the Company, if any, the employment of the Executive by the Company is ‘at
will” and, may be terminated by either the Executive or the Company at any time.
Moreover, if subsequent to the Change of Control Period, the Executive’s
employment with the Company terminates, then the Executive shall have no rights
under this Agreement.

(f) This Agreement constitutes the entire agreement between the parties hereto
and contains all the agreements between such parties with respect to the subject
matter hereof. This Agreement supersedes all other agreements, oral or in
writing, between the parties hereto with respect to the subject matter hereof.

(g) This Agreement shall only be effective if a Change of Control occurs during
the Change of Control Period.

8. Defined Terms. For purposes of this Agreement, the following whenever used in
the capitalized form shall have the meaning set forth below unless the context
clearly indicates otherwise.

(a) “Affiliate” means, with respect to any person, any individual, corporation,
partnership, association, joint-stock company, trust, unincorporated

 

5



--------------------------------------------------------------------------------

association or other entity (other than such person) that directly or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with that person.

(b) “Annual Bonus” means the gross, annual bonus payable to the Executive for
the fiscal year of the Company ending immediately preceding the Effective Date,
but annualized in the event the Executive was not employed for the entire fiscal
year with respect to which such bonus was paid.

(c) “Cause” shall means termination because of (1) an act of fraud, embezzlement
or theft in connection with the Employee’s duties or in the course of the
Employee’s employment, (2) unreasonable neglect or refusal by the Employee to
perform his/her duties (other than any such failure resulting from the
Employee’s incapacity due to disability), (3) the engaging by the Employee in
willful, reckless, or grossly negligent misconduct which is or may be materially
injurious to the Company, or (4) the Employee’s conviction of or plea of guilty
or nolo contendere to a felony.

(d) “Change of Control” means, and be deemed to have occurred, on the date of
the first to occur of any of the following:

(A) upon the vote of the shareholders of the Company (or its Affiliate)
approving a merger or consolidation in which the Company’s (or its Affiliate)
shareholders immediately prior to the effective time of the merger or
consolidation will beneficially own immediately after the effective time of the
merger or consolidation securities of the surviving or new corporation having
less than 50% of the “voting power” of the surviving or new corporation,
including “voting power” exercisable on a contingent or deferred basis as well
as immediately exercisable “voting power”;

(B) upon the consummation of a sale, lease, exchange or other transfer or
disposition by the Company (or its Affiliate) of all or substantially all of the
assets of the Company (or its Affiliate) on a consolidated basis, provided,
however, that the mortgage, pledge or hypothecation of all or substantially all
of the assets of the Company (or its Affiliate) on a consolidated basis, in
connection with a bona fide financing shall not constitute a Change of Control;
or

(C) when any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 of the Securities Exchange Act as in effect on date
hereof), directly or indirectly of more than fifty percent (50%) of the common
stock of the Company (or its Affiliate).

(e) “Change of Control Period” means the continuous period commencing on the
Effective Date and ending on December 31, 2013, provided a Change of Control has
occurred during such continuous period.

 

6



--------------------------------------------------------------------------------

(f) “Compensation” means the gross, annual base salary, but excluding the Annual
Bonus, paid by the Company (including amounts accrued but not paid) to the
Executive in accordance with the generally applied payroll practices of the
Company for the completed fiscal year of the Company immediately preceding the
Effective Date. Compensation, for purposes of applying the two (2) multiplier in
Section 1 of this Agreement, does not include any accrued balances in any other
compensation program the Executive participates in. For purposes of this
Agreement, any amounts due the Executive under any compensation plan other than
base salary, shall be paid out in accordance with the provisions of the specific
plan governing those said programs.

(g) “Good Reason” shall mean the occurrence of any of the following events
unless, (i) such event occurs with the Executive’s express prior written
consent, (ii) the event is an isolated, insubstantial or inadvertent action or
failure to act which was not in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Executive, (iii) the event
occurs in connection with the termination of the Executive’s employment for
Cause, disability or death or (iv) the event occurs in connection with the
Executive’s voluntary Termination of employment or other than due to the
occurrence of one of the following events:

(A) the assignment to the Executive of any duties which are inconsistent with,
or are a material diminution of, the Executive’s positions, duty, title, office,
responsibility and status with the Company, including without limitation, any
diminution of the Executive’s position or responsibility in the decision or
management processes of the Company, or any removal of the Executive from, or
any failure to reelect the Executive to, any of such positions;

(B) a reduction in the Executive’s rate of base salary as in effect on a Change
of Control or as the same may be increased from time to time during the term of
this Agreement, other than a reduction which is a reduction generally applicable
to all senior officers or executives of the Company and its Affiliates,
including, without limitation, the Company’s Affiliates and successors after a
Change of Control;

(C) any failure either to continue in effect any material benefit or incentive
plan or arrangement (including, without limitation, a plan meeting the
applicable provisions of Section 401(a) of the Code, group life insurance plan,
medical, dental, accident and disability plans) in which the Executive is
participating or eligible to participate on the date of a Change of Control or
to substitute and continue other plans providing the Executive with
substantially similar benefits (all of the foregoing is hereinafter referred to
as “Benefit Plans”), or the taking of any action which would substantially and
adversely affect the Executive’s participation in or materially reduce the
Executive’s benefits or compensation under any such Benefit Plan or deprive the
Executive of any material fringe benefit enjoyed by the Executive on the date of
a Change of Control;

 

7



--------------------------------------------------------------------------------

(D) a relocation of more than 50 miles from the location of the principal
executive offices of the Company, or the relocation of the Executive’s principal
place of employment for the Company of more than 50 miles, to any place other
than the location at which the Executive performed his duties on the date of a
Change of Control; or

(E) any failure by any successor or assignee of the Company to continue this
Agreement in full force and effect.

If the Executive does not notify the Company and incurs the Termination within
120 days of the date the Executive knew or should have reasonably known of the
event giving rise to Good Reason, the Executive shall be deemed to have waived
the Executive’s right to a Termination based upon such event or the continuing
effect or occurrence of such event.

(h) “Medical and Hospital Benefits” mean the medical and hospital benefits that
would have been offered to the Executive and the Executive’s family members if
the Executive’s employment had not terminated based on the same terms and
conditions applicable to non-terminated similarly situated executives of the
Company or its successor and their family members. Notwithstanding anything
contained herein to the contrary, (A) any Medical and Hospital Benefits offered
in accordance with this Agreement run simultaneously with any rights to health
coverage continuation available to the Executive and the Executive’s family
under applicable law and this Agreement shall constitute notice to the Executive
and the Executive’s eligible family members of any right to elect health
continuation coverage under the provisions of Section 4980B of the Code,
Section 601 et. al. of the Employee Retirement Income Security Act of 1974, as
amended, (to the extent applicable) following the expiration of the Medical and
Hospital Benefits coverage period under this Agreement; and (B) if the Executive
or any of the Executive’s family members are covered under a group health plan
of another employer, nothing in this Agreement shall obligate a plan maintained
by the Company to pay benefits on a primary basis with respect to such person.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Change of Control and
Severance Agreement on the date first written above.

 

AMERICAN VANGUARD CORPORATION a Delaware corporation By:  

 

Its:   EXECUTIVE By:  

 

  As an Individual

 

9